Exhibit 4.2 P R O S P E C T U S ENERGY XXI SERVICES, LLC EMPLOYEE STOCK PURCHASE PLAN COMMON STOCK Par Value $.001 Per Share This Prospectus relates to shares of common stock, par value $.001 per share (the “Common Stock”), of Energy XXI (Bermuda) Limited, a Bermuda corporation (the “Company”), that may be purchased by employees of the Company and Energy XXI Services, LLC, a Delaware limited liability company and an indirect wholly-owned subsidiary of the Company (the “Employer”), as well as employees of certain designated subsidiaries of the Employer (“Designated Subsidiaries”), pursuant to the Energy XXI Services, LLC Employee Stock Purchase Plan (the “Plan”). THESE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION OR ANY STATE SECURITIES COMMISSION NOR HAS THE SECURITIES AND EXCHANGE COMMISSION OR ANY STATE SECURITIES COMMISSION PASSED UPON THE ACCURACY OR ADEQUACY OF THIS PROSPECTUS.ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. THIS PROSPECTUS MAY NOT BE USED BY ANY PERSON IN CONNECTION WITH ANY RESALES OF THE COMMON STOCK ACQUIRED UNDER THE PLAN. THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING SECURITIES THAT HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933. The date of this Prospectus is , 2008. TABLE OF CONTENTS Page THE COMPANY 1 DESCRIPTION OF THE EMPLOYEE STOCK PURCHASE PLAN 1 General 1 Administration of the Plan 2 Employees Who May Participate in the Plan 2 Securities to be Offered 2 Payment of Purchase Price; Payroll Deductions 2 Other Provisions 3 APPLICATION OF SECTION 16(b) OF THE EXCHANGE ACT 4 OTHER RESTRICTIONS ON RESALE 4 FEDERAL TAX CONSEQUENCES 4 AVAILABLE INFORMATION 5 INCORPORATION OF CERTAIN DOCUMENTS BY REFERENCE 5 No person has been authorized to give any information or to make any representations other than those contained in this Prospectus, and, if given or made, such information or representations must not be relied upon as having been authorized.This Prospectus does not constitute an offer to sell or the solicitation of an offer to buy in any jurisdiction in which or to any person to whom it is unlawful to make such offer or solicitation.Neither the delivery of this Prospectus nor any sale made hereunder will under any circumstances imply that information contained in this Prospectus is correct at any time subsequent to the date of this Prospectus. i THE COMPANY The Company is an independent oil and natural gas exploration and production company whose growth strategy emphasizes acquisitions, enhanced by a value-added organic drilling program. The Company operates geographically focused producing reserves located in the U.S. Gulf of Mexico waters and the Gulf Coast onshore, and it targets the acquisition of oil and gas properties with which it can add value by increasing production and ultimate recovery of reserves, whether through exploitation or exploration, often using reprocessed seismic data to identify previously overlooked opportunities.As of the Company’s fiscal year end June 30, 2007, its total proved reserves were 55.6 MMBoe and it operated or had an interest in 338 producing wells on 131,235 net developed acres, including interests in 60 producing fields. All of the Company’s properties are located on the Gulf Coast and in the Gulf of Mexico, with approximately 76 percent of its proved reserves being offshore. This concentration facilitates the Company’s ability to manage the operated fields efficiently. The Company believes managing its assets is a key strength, and approximately75 percent of its proved reserves are on properties operated by it. In addition, the Company has a seismic database covering approximately 2,300 square miles, primarily focused on its existing operations. This database has helped the Company identify additional development and exploration opportunities. The Company believes the mature legacy fields on which its assets are located lend themselves well to its aggressive exploitation strategy and expects to identify incremental exploration opportunities on the properties. Forthe nine months ended March 31, 2008, andyear ended June 30, 2007, approximately60 percent of the Company’s drilling capital was spent on exploitation, with the balance split between lower-risk and higher-impact exploration plays. The Company intends to grow its reserve base and increase production through strategic acquisitions of oil and natural gas properties, its drilling program and the further optimization of production.The Company actively manages price risk and hedges a high percentage of its proved developed producing reserves to enhance revenue certainty and predictability. The Company’s disciplined risk management strategy provides substantial price protection so that its cash flow is largely driven by production results rather than commodity prices. This greater price certainty allows the Company to efficiently allocate its capital resources and minimize its operating cost. The Company’s executive offices and operating headquarters are located at Canon’s Court, 22 Victoria Street, PO Box HM 1179, Hamilton HM EX, Bermuda, and its telephone number at those offices is (441) 298-3262. DESCRIPTION OF THE EMPLOYEE STOCK PURCHASE PLAN The following is a summary of the provisions of the Plan.Additional information about the Plan and its administrators may be obtained from the Corporate Secretary, Energy XXI (Bermuda) Limited, Canon’s Court, 22 Victoria Street, PO Box HM 1179, Hamilton HM EX, Bermuda. General The Plan is named the “Energy XXI Services, LLC Employee Stock Purchase Plan” and was adopted by the board of directors of the Company on September9, 2008, effective December1, 2008 (the “Effective Date”). The purpose of the Plan is to provide certain employees of the Company and the Employer, and Designated Subsidiaries (“Eligible Employees”), with an opportunity to conveniently purchase, through payroll deductions, Common Stock of the Company and such other securities of the Company that may be substituted for Common Stock, pursuant to the terms of the Plan, (Common Stock, together with such other securities, the “Stock”).The Plan allows Eligible Employees to purchase from the Company shares of Stock that have been authorized and unissued, purchased by the Company on the open market, or held by the Company in treasury. The Plan and the right ofparticipants to make purchases thereunder, is intended to qualify under the provisions of Section 423 of the Internal Revenue code of 1986, as amended (the “Code”).See “Federal Tax Consequences” below.The Plan is not subject to the provisions of the Employee Retirement Income Security Act of 1974, as amended. 1 Administration of the Plan The Plan is administered by a committee appointed by the board of directors (“Board”) of the Company.The Board has appointed the Renumeration Committee (“Committee”) to administer the Plan, which committee consists solely of two or more non-employee members of the Board.Unless otherwise limited by the Plan or Rule 16b-3 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), the Committee has broad discretion to administer the Plan and interpret its provisions.This discretion includes the power to determine when and how rights to purchase Stock shall be granted and the provisions of each offering of such rights (which need not be identical), establish, amend, and revoke rules and regulations for the Plan’s administration, to designate which subsidiaries of the Employer shall be “Designated Subsidiaries,” and to execute all other responsibilities permitted or required under the Plan. Employees Who May Participate in the Plan “Eligible Employee” shall include any officer or other employee of the Company, the Employer, or any Designated Subsidiary who does not, immediately after any rights under the Plan are granted, own (either directly or through attribution in accordance with Code Section 424(d)) stock possessing 5% or more of the total combined voting power or value of all classes of Stock or other stock of the Employer, or a parent or subsidiary of Employer (as determined under Code Section 423(b)(3)).Eligible Employees who are employed by the Company, the Employer, or a Designated Subsidiary on the day immediately preceding the first day of a period during which the Committee has selected to grant or provide for the grant of rights to purchase Stock (“Offering Period”) shall be eligible to participate in the Plan during such Offering Period, subject to certain limitations imposed by Section 423(b) of the Code.Eligible Employees may become participants in the Plan by delivering to the Company, the Employer, or Designated Subsidiary, as applicable, prior to the enrollment date of such Offering Period a participation agreement authorizing deductions from his or her payroll.No change in payroll deductions, other than complete discontinuance (which shall be deemed an election to withdraw from the Plan for the applicable Offering Period) can be made during an Offering Period, and, specifically, once an Offering Period has commenced, a participant may not alter the rate of his or her payroll deductions for such Offering Period. A participant may withdraw all, but not less than all, of the payroll deductions credited to his or her account and not yet used to exercise his or her rights under the Plan at any time by giving written notice to the Company or the Employer, or a Designated Subsidiary, in a form acceptable to the Committee.All of the participant’s payroll deductions credited to his or her account during the Offering Period shall be paid to such participant as soon as reasonably practicable after receipt of notice of withdrawal and such participant’s rights for the Offering Period shall be automatically terminated, and no further payroll deductions for the purchase of shares shall be made for such Offering Period.If a participant withdraws from an Offering Period, payroll deductions shall not resume at the beginning of the next Offering Period unless the participant delivers to the Company or the Employer, or a Designated Subsidiary, a new participation agreement. Securities to be Offered The total number of shares of Stock that may be issued pursuant to rights granted under the Plan shall be 5,000,000 shares.If any right granted under the Plan shall for any reason terminate without having been exercised, the Stock not purchased under such right shall again become available for issuance under the Plan.There are no fees, commissions or other charges applicable to a purchase of Stock under the Plan. Payment of Purchase Price; Payroll Deductions All Eligible Employees have the option to purchase Stock under the Plan.Except as otherwise determined by the Committee, these options will be granted on December 1, 2008, July 1, 2009, and January 1 and July 1 of each year thereafter (a “Date of Grant”). The term of the initial option granted under the plan on
